Citation Nr: 1116462	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-36 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to January 1958 and from April 1958 to February 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which increased the evaluation for the Veteran's service-connected traumatic arthritis of the dorsal spine to 20 percent disabling, effective February 14, 2006.    

In June 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In a July 2010 decision, the Board denied an evaluation in excess of 20 percent for traumatic arthritis of the dorsal spine, and determined that the issue of TDIU is on appeal as part of the increased rating claim because it was raised by the Veteran's testimony at the June 2010 video conference hearing.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the claim for additional development and adjudicative review.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran is service connected for traumatic arthritis of the dorsal spine, evaluated at 20 percent and for asymptomatic tonsillectomy, evaluated as noncompensable.  The Veteran's combined evaluation for compensation is 20 percent disabling.

3.  The Veteran also suffers from the following non service-connected disabilities:  hyperlipidemia, polyarthralgia, hypertension, and chronic laryngitis.

4.  The medical evidence of record does not demonstrate that the Veteran is unable to secure or follow substantially gainful employment solely due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a July 2010 letter.  In this letter, VA informed the Veteran of the evidence necessary to substantiate the claim for TDIU by specifying the criteria needed for that benefit.  Although the notice was not issued before initial rating decision on appeal, the Veteran has not been prejudiced as the claim was readjudicated in an March 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the July 2010 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records dated from June 2009 to March 2011.   The Veteran was also provided VA general medical and VA spinal examinations in connection with his claim on appeal in August 2010.  The VA examiners reviewed the claims file, noted the Veteran's medical history, and recorded pertinent examination findings.  The VA examiner for the spinal examination also provided a conclusion with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


II.  Decision

At the June 2010 video conference hearing, the Veteran testified that he retired from Continental Airlines as an aircraft maintenance mechanic in 2001.  He reported that since his service-connected back disability was degrading his ability to perform his job duties, which included crawling, strain, and lifting, he "basically" took early retirement.  The Veteran also noted that he has not worked since and contends that he is currently unemployed due to his service-connected back traumatic arthritis of the dorsal spine.

VA regulations allow for the assignment of a TDIU rating when a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  In this case, the Veteran is service connected for traumatic arthritis of the dorsal spine at 20 percent disabling and for asymptomatic tonsillectomy, evaluated as noncompensable.  The combined rating is 20 percent, thus the Board finds the Veteran does not meet the threshold for a schedular TDIU rating where two or more service-connected disabilities are present.

The Board must now consider whether there is evidence to warrant assignment of a TDIU rating on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), upon a showing that the Veteran is unable to secure and follow substantially gainful employment due to service-connected disabilities.  The Veteran's service-connected disabilities, employment history, education and vocational attainment, and all other factors bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2010).  

In order to prevail on an extra-schedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board initially observes that the Veteran's service-connected asymptomatic tonsillectomy is scarcely mentioned in the record and is not productive of unemployability.  In February 1959, during active service, the Veteran underwent a tonsillectomy, thus the basis for the grant of service connection in a June 1963 rating decision.  Since then, the Veteran has made no assertions to link his service-connected asymptomatic tonsillectomy to unemployability.  Although a March 2004 VA outpatient treatment record notes the Veteran's complaint of a dry cough for four months and a diagnosis of acute bronchitis, his tonsils were noted as normal in an August 2010 VA general medical examination report.  

Thus, the fundamental question herein is whether the Veteran's service-connected traumatic arthritis of the dorsal spine renders him unemployable.

Review of the record, to include the Veteran's DD Form 214, shows that his highest formal education was completing high school.  At the August 2010 VA general medical examination, the Veteran reported that he worked as an aircraft mechanic for American Airlines and Continental Airlines and as a contractor for the United States Department of Defense, as well as in sales for Gulf Oil.  He also reported that he retired in 2001 from Continental Airlines.

In addition to the Veteran's service-connected disabilities, the Veteran's VA outpatient treatment records reveal a history of hyperlipidemia, polyarthralgia, hypertension, and chronic laryngitis.  There was no evidence of record to suggest that these non service-connected disorders were enough to render the Veteran unemployable.  Specifically, with regards to the Veteran's chronic laryngitis, the August 2010 VA general medical examiner noted that the Veteran had normal speech and this disorder does not preclude the Veteran from light sedentary employment or affect on his usual daily activities. 

In August 2010, the Veteran also underwent a VA spinal examination.  The Veteran reported that his back is not limiting, but just somewhat aggravating.  After watching the Veteran ambulate and move, the VA examiner opined that the Veteran's lumbar back is not disabling enough to prevent the Veteran from both active and sedate employment.  He noted that the Veteran indicated his back is not limiting even when he has back pain and his back does not interfere with any daily activities.  Thus, the Board finds that this examination report does not ascribe an inability of the Veteran to work due to his service-connected back disability.

After a full review of the record, the Board concludes that the preponderance of the competent and probative evidence is against the claim of a TDIU.  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support the claim on appeal.  In making this determination, the Board is not refuting the Veteran's noted physical limitations; however, the evidence does not show an inability of the Veteran to secure or follow gainful employment solely due to his service-connected traumatic arthritis of the dorsal spine.  In fact, the Veteran admitted to the August 2010 VA spinal examiner that his back is not limiting, but just somewhat aggravating.  Moreover, the Board notes that the Veteran's employment history, educational level, and vocational training are consistent with his ability to attain both active and sedentary employment, in spite of his service-connected traumatic arthritis of the dorsal spine.  Thus, the Board finds that TDIU is not warranted on a schedular or on an extra-schedular basis.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of a TDIU.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to TDIU is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


